Citation Nr: 0217086	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-01 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1967 to January 1971.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO) that determined, in effect, that the 
requisite new and material evidence had been submitted to 
reopen the previously denied claim of service connection for 
post-traumatic stress disorder, and then denied the 
appellant's claim for entitlement to service connection for 
post-traumatic stress disorder based upon de novo 
consideration of all of the evidence, both old and new.  It 
is incumbent upon the Board to review both the threshold 
question of whether the claim can be reopened, and if so, 
whether it may then be granted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and its duty to assist a 
claimant in obtaining all evidence necessary to substantiate 
his claim have been fully met.

2.  Service connection for post-traumatic stress disorder 
was denied in an October 1995 RO decision on the basis that 
there was no diagnosis of post-traumatic stress disorder.  
The veteran did not timely appeal the October 1995 rating 
decision.  

3.  The appellant has presented new medical evidence since 
October 1995 that is so significant as to the issue of 
entitlement to service connection for post-traumatic stress 
disorder that it must be considered in order to fairly 
decide the merits of that claim for service connection.  

4.  The appellant is not a veteran of combat.

5.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.


CONCLUSIONS OF LAW

1.  The October 1995 decision that denied the claim of 
entitlement to service connection for post-traumatic stress 
disorder is final; new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.156, 
3.160(d), 20.302 (1995 & 2002).

2.  Post-traumatic stress disorder was neither incurred in 
nor aggravated by service, and the veteran is not entitled 
to service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
post-traumatic stress disorder claimed to be related to 
stressful incidents he witnessed and experienced during 
service while in training as a paratrooper and in other 
noncombat roles.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The threshold issue of 
whether the requisite new and material evidence has been 
submitted to reopen a previously denied claim will then be 
considered.  Finally, the Board will present an analysis of 
the veteran's claim on the merits.

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as 
of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2002).  The 
issue before the Board is based upon a request to reopen a 
previously denied claim for service connection filed by the 
veteran in October 1997.  The claim appeared substantially 
complete on its face.  The veteran clearly identified the 
disability in question and the benefits sought.  Further, he 
referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with an 
October 1997 development letter to the appellant, the May 
1998 rating decision, the October 1998 statement of the 
case, and the August 2002 supplemental statement of the 
case.  The August 2002 supplemental statement of the case 
specifically provided the veteran with notice of the VCAA 
and explained the respective rights and responsibilities 
under the VCAA.  In these documents, he was specifically 
told that although post-traumatic stress disorder had been 
diagnosed, there was no credible supporting evidence that 
the claimed in-service stressors underlying the diagnosis 
had actually occurred.  He was asked on many occasions to 
provide evidence pertaining to his claimed in-service 
stressors.  After having reviewed the correspondence and 
other documentation of record, the Board has concluded that 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and private treatment records as they were 
identified by the veteran.  VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  The Board made persistent attempts to 
obtain evidence that could corroborate the veteran's alleged 
in-service stressors from the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  There is no indication 
that there is any probative evidence available that has not 
been obtained concerning the issue on appeal.  By the 
statement of the case and August 2002 supplemental statement 
of the case, the veteran was clearly advised as to which 
portion of evidence is to be provided by the claimant and 
which portion to be provided by VA.  That requirement of VA 
has been satisfied, and there is no evidence that need be 
provided.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the veteran was afforded a VA examination in 
January 1998 for the purpose of determining the nature and 
etiology of his post-traumatic stress disorder.  In 
addition, the veteran has been provided ample opportunity to 
present evidence and argument in support of his claim.  In 
July 1997, the veteran submitted a private examination 
report pertinent to his claim that showed a diagnosis of 
post-traumatic stress disorder related to service in 
Vietnam.  There is of record sufficient evidence to decide 
the claim.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

New and Material Evidence to Reopen the Claim

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A claimant 
has one year from notification of a decision of the agency 
of original jurisdiction to file the notice of disagreement, 
and the decision becomes final if a notice of disagreement 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2002).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (here, the RO) mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

The appellant is seeking service connection for post-
traumatic stress disorder which he contends began in or was 
the result of stressors experienced during service.  
However, inasmuch as a final decision as to that issue has 
been rendered, the initial matter before the Board for 
appellate review is whether new and material evidence has 
been submitted with which to reopen the claim of entitlement 
to service connection.

Service connection for post-traumatic stress disorder was 
denied in an October 1995 RO decision on the basis that 
there was no evidence of a current diagnosis of post-
traumatic stress disorder.  The appellant was notified of 
the decision in October 1995 and given his appeal rights.  
The appellant did not file a timely notice of disagreement 
and the October 1995 decision of the RO is therefore final.  
This was the last final denial on any basis of that claim.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable 
possibility of substantiating the claim.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620.  Because the veteran's claim was initiated in 1997, 
prior to August 2001, his claim will be adjudicated by 
applying the regulation in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what 
the "issue at hand" in a case is depends on the specified 
basis or bases for the last disallowance of the claim.  
Evans, 9 Vet. App. at 284.  Evidence presented since the 
last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  See Glynn v. Brown, 6 Vet. App. 523, 
528-29 (1994) and Struck v. Brown, 9 Vet. App. 145, 151 
(1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156.  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 
Vet. App. 209 (1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the underlying basis of the RO's last final 
denial of entitlement to service connection for post-
traumatic stress disorder was that there was no evidence of 
a current diagnosis of post-traumatic stress disorder.  
Consequently, the Board must determine if any of the 
evidence received subsequent to the October 1995 
determination is both "new" and "material," to the question 
of whether the veteran has current post-traumatic stress 
disorder.  In essence, any newly submitted evidence must be 
new and must support the existence of a current post-
traumatic stress disorder that is related to service.  

New and material evidence has been received.  Medical 
evidence associated with the claims file subsequent to the 
RO's denial of the claim in 1995 includes a January 1998 VA 
examination report that shows a diagnosis of post-traumatic 
stress disorder related to stressful in-service experiences 
the veteran related to the examiner.  

This evidence bears directly and substantially upon the 
specific matter under consideration and was not considered 
by the RO in its October 1995 decision.  Therefore, this 
additional medical opinion is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim.  

In summary, new evidence has been presented that is so 
significant as to the issue of entitlement to service 
connection for post-traumatic stress disorder that it must 
be considered in order to decide the veteran's claim.  New 
and material evidence has thus been presented.  The claim 
is, therefore, reopened, and to that extent, the appeal is 
granted.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§§ 3.156, 3.160(d), 20.302, 20.1100 (2002).  

Service Connection on the Merits Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West Supp. 2002).

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

38 C.F.R. § 4.125(a) (2002) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the 
examiner to substantiate the diagnosis. 

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  On the other hand, any evidence from the service 
department or any other evidence supporting a description of 
the event is sufficient to establish the occurrence of a 
stressor.  See M21-1, Part III, paragraph 5.14(a).  

The appellant is not a veteran of combat.  Further, the 
incidents in service offered by the veteran as stressors 
concern airborne combat training and maneuvers at Fort 
Benning and Fort Bragg in 1968 and in Germany and Italy in 
1969 and 1970.  Consequently, a determination as to whether 
the appellant is a veteran of combat, including whether he 
received the requisite military citations or whether there 
is other supportive evidence to establish that the veteran 
"engaged in combat with the enemy," is not pertinent to the 
instant case, since the veteran's claimed stressors were 
outside of a "combat area" or "combat zone."  

Accordingly, there must be satisfactory corroboration in 
order to establish the existence of a stressor.  See 
38 C.F.R. § 3.304(f).  In this case, the veteran's only 
evidence of his in-service stressors is limited to his own 
written and oral testimony.  

Specifically, the veteran recalled that during his last week 
of "jump school" at Fort Benning in February 1968 a soldier 
in his company fell to his death.  Then in the summer of 
1968 at Fort Bragg, 5 soldiers were killed during a "live 
fire" demonstration for two visiting generals; one was run 
over by a tank; three were killed when there was a delayed 
reaction that caused a mortar tube explosion; and the fifth 
was killed when his parachute failed to open after jumping 
from an aircraft causing him to land so hard that his helmet 
decapitated his head.  The veteran stated that he either 
witnessed or was in close proximity to these incidents.  
Finally, the veteran recalled having participated under 
unsafe conditions in a nighttime airborne campaign (entitled 
"Dawn Patrol") in Italy in 1969, in which 40 percent of the 
participants were injured.  

As noted, any evidence from the service department or any 
other evidence supporting a description of the event is 
sufficient to establish the occurrence of a stressor.  See 
M21-1, Part III, paragraph 5.14(a).  Significantly, however, 
the USASCRUR was unable to verify any claimed stressors.  
Specifically, USACRUR was unable to verify any of the 
claimed unit casualties with any of the veteran's reported 
units, including the 82nd Airborne Division or with the 509th 
Infantry.  It is significant to note that USASCRUR had 
coordinated their research with other government records 
centers including the 82nd Airborne Division Memorial Museum.  
A further search of actual morning reports for the units 
during the time frames assigned also were unsuccessful in 
corroborating any of the events recalled by the veteran.  
Essentially, the stressors the veteran asserted in response 
to the RO's inquiries were either not of record or 
essentially lacked the specificity required by the USASCRUR 
for further research.  

In this case, the diagnoses of post-traumatic stress 
disorder in the record are based on unverified stressors 
provided to the examiners by the veteran.  As the Court has 
stated, neither the appellant's testimony or after-the-fact 
medical nexus evidence is sufficient "credible supporting 
evidence" of the actual occurrence of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other words, 
neither the veteran's written statements nor the medical 
opinions of post-traumatic stress disorder based on the 
veteran's history establish the actual occurrence of an in-
service stressor.  

There has been presented no credible supporting evidence 
that the claimed in-service stressors actually occurred.  
The Board finds the veteran's own accounts of his stressors 
to be too general in nature, and therefore lacking in 
verifiable credibility.  Given the lack of any supportive 
documentation of the occurrence of the stressors, the 
preponderance of the evidence is against establishing any 
stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The preponderance of the evidence is 
against the claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).


ORDER

New and material evidence having been presented, the claim 
of entitlement to service connection for post-traumatic 
stress disorder is reopened.  To this extent only, the 
appeal is granted.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

